DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21-24, 26-33, 35-40, 43-47, and 51-52, are rejected under 35 U.S.C.103 as being unpatentable over Tortorici (2009/0130635) in view of McSurdy (7,192,273). 
	Regarding claim 21, Tortorici discloses an appliance 200 (Fig. 2) comprising: a removable shell 202 formed of a first material (thermal material), the removable shell 202 having a number of cavities formed therein (Fig. 2; paragraphs 12-13), wherein the number of cavities are shaped to receive and reposition teeth of a patient from a first arrangement toward a target arrangement (paragraph 8 indicates “tooth movement using a series of these retainers”; paragraph 40 “repositioning teeth”).
	Appliance 200 further comprises an arch element 204 extending from the removable shell 202 in a lingual direction and continuing across an arch width of the removable shell from a first side of the removable shell to a second side of the 
	Tortorici discloses the arch element including a first layer/material: “A thermal material is formed over at least a portion of the model to overlay at least one of the patient's teeth and at least a portion of a palate of the patient to form at least one dental encasing component having a lingual surface and a labial surface” (paragraph 13, emphasis added, equivalent to the arch element’s second layer as claimed.) 
Tortorici further discloses the arch element including a second layer/material:  “An acrylic material is applied to an entire length of the lingual surface of the at least one dental encasing component and over a portion of the least one dental encasing component overlaying a portion of the palate of the model to form at least one rigid component”  (paragraph 13, added emphasis is considered to be equivalent to the arch element’s first acrylic layer overlapping the first thermal material layer). 

Regarding the limitation(s) “an arch element shaped to expand an arch of the patient according to a stage of a treatment plan…, wherein the arch element includes a first layer and a second layer that extend continuously across the arch width”, note that Tortorici discloses the arch element 204 in the retainers as shown in Figs. 1-4 includes a first layer (thermal material 202) and a second layer (acrylic layer 204) that extend continuously across the arch width from a first side to a second side of the removable shell 200 (Fig. 2; paragraphs 12-13, 28).  
	Furthermore, note that the limitation “arch width of the removable shell” is generally broad and allows for broadest reasonable interpretation that Tortorici’s portion of the palate having both the thermal and acrylic layer (e.g. front lingual arch area extending between canines as shown in Fig. 1) would have an arch width as claimed. 

For retainers as that shown in Fig. 2, Tortorici discloses “The primary function of the invisible retainer is to retain the position of the teeth following orthodontic treatment, or to allow for minor tooth movement using a series of these retainers.” (paragraph 8, emphasis added).  That is, Tortorici teaches that such retainer may be made in a series to allow for minor tooth movement. 
However, Tortorici is silent to the arch element being shaped to expand an arch of the patient.  
McSurdy discloses a series of incremental expanders 280 each is shaped to expand an arch of the patient according to a stage of a treatment plan (Fig. 3; abstract; column 1 line 60-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici’s retainer 200 to be an expander in a series of incremental expanders wherein the arch element is shaped to expand an arch according to a stage of a treatment plan as taught by McSurdy in order to allow for minor tooth movement to incrementally expand the arch of the patient.  

As to claims 26-29, Tortorici discloses the first acrylic layer adhered (fused) to the second thermal material layer (paragraphs 12-13, 36-37).  Note that the claim In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Tortorici discloses the end product and the structures thereof as claimed, i.e. the first acrylic layer adhered to the second thermal material layer as claimed; thus the burden is shifted to applicant to show an unobvious difference.

	As to claims 22-24, 43-44, Tortorici discloses the first layer 202 of the arch element is formed of a first material (thermal material); and the second layer 204 is formed of a second material (acrylic material), which more rigid than the first thermal material layer 202; the rigidity is configured to provide a resistance in the transverse direction against posterior teeth (paragraphs 3; 12-13). 
	As to claims 45, in the embodiments of Figs. 1-2, Tortorici discloses the first thermal material 102/202 overlaying teeth and a portion of the palate, and then a second acrylic material layer 104/204 is formed over a portion of 102 that overlays a portion of the palate of the patient (Figs. 1-2; paragraphs 26-28).  Therefore, for a maxillary (upper jaw) appliance, the second acrylic layer 204 of the arch element would be adjacent the palate and the first thermal layer 202 of the arch element would be in As to claims 46-47, Tortorici shows arch element comprising the first and second layers, having contours that are configured to follow the contours of the patient’s palate and accommodate the patient’s palate in anticipation of a stretching of tissues during the expansion in that Tortorici discloses movements (Figs. 1-2; paragraphs 3; 12-13).  

	As to claim 51, Tortorici in view of McSurdy discloses an appliance(s)  in a series of appliances for expanding the patient’s arch as detailed above with respect to claim 21.  Therefore, the arch element of the appliance has a width that is greater than an arch width of the patient in accordance with the stage of the treatment plan (McSurdy-column 2 lines 15-16).  
	As to the new claim 52, note that the limitation “arch width of the removable shell” (claim 21) is generally broad and allows for broadest reasonable interpretation that Tortorici’s portion of the palate having both the thermal and acrylic layer (e.g. front lingual arch area extending between canines as shown in Fig. 1) would have both first layer and second layer extending across the arch width by the same extent.  	

Regarding claims 30-33, Tortorici discloses a first appliance 200 having a first removable shell 202 and a first arch element 204 as claimed as detailed above with respect to claim 21.  Tortorici is not explicit to a system comprising a second appliance in addition to said first appliance, of a series of appliances.   However, note that Tortorici mentions “minor tooth movement using a series of these retainers” (paragraph 8).  McSurdy discloses a series of incremental expanders 280 each is shaped to expand an arch of the patient according to a stage of a treatment plan (Fig. 3; abstract; column 1 

Regarding the method claims 35-38, Tortorici discloses the appliance as claimed as detailed above with respect to claim 21.  However, Tortorici fails to disclose the method of forming such dental appliance including the claimed steps of gathering virtual models, forming the removable shell over a molded jaw of the patient, etc. as claimed.  McSurdy discloses: gathering a virtual models of the patient’s jawbone; identifying the arch width, and forming a removable shell 110 over a molded jaw of the patient as claimed (Figs. 4-5; column 2 lines 34-52)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that in forming the appliance as taught by Tortorici, to follow the method as taught by McSurdy as a suitable alternative method for forming such appliance yielding at least predictable results.  
As to claims 39-40, note that Tortorici discloses the first layer and second layer of the arch element are coupled as a removable shell 200 and is formed using thermoforming (paragraphs 37-38). 

Claims 41-42 are rejected under 35 U.S.C.103 as being unpatentable over Tortorici in view McSurdy, and further in view of Abbatte et al. (4755139).    
	As to claims 41-42, Tortorici/McSurdy is not explicit on interlocking features or protrusions on the first layer for locking the second layer thereon.  However, note that Tortorici discloses the first layer of the arch element may be etched prior to application of the second layer thereon (paragraph 38).  Such etching would provide surface features, i.e. porous or rough surface, for more effective attachment of the second layer.   Abbatte et al. discloses an appliance having a first layer 14 and a second layer 12, wherein the layers have interlocking features for meshing or mating together (Fig. 3; column 9 lines 30-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici/McSurdy by providing interlocking features such as openings or protrusions on the first layer in order to effectively lock the second layer thereon as taught by Abbatte et al. 

5.	Claims 48-49 are rejected under 35 U.S.C.103 as being unpatentable over Tortorici in view McSurdy, and further in view of Wales (2011/0240064). 
Tortorici/McSurdy discloses the invention substantially as claimed.  Particularly, Tortorici discloses bonding/fusing the second layer to the first layer; but fail to disclose such bonding was by using ultrasonic welding or laser spot welding.  Wales discloses polymeric material may be altered by bonding another material thereon by welding, such as ultrasonic welding or laser welding (paragraphs 1241, 1652).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici/McSurdy by bonding Tortorici’s first and second . 

6.	Claim 50 is rejected under 35 U.S.C.103 as being unpatentable over Tortorici in view McSurdy, and further in view of Staples (5,904,479).  
Tortorici/McSurdy discloses the invention substantially as claimed; but is silent to a gap between the patient’s palate and the arch element when the appliance is worn by the patient.  Staples discloses an orthodontic appliance, i.e. expander, wherein when the appliance is worn by the patient, there is a gap between the palate 80 and the arch element 22/24/26 (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici/McSurdy by forming the appliance such that there is a gap between the palate and the arch element as taught by Staples to be well known so that the arch element does not rub and irritate the soft tissue of the palate.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 21-24, 26-33, and 35-52, are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
- claims 1-24 of U.S. Patent No. 9,610,141; 
- claims 1-17 of U.S. Patent No. 9,795,461; 
- claims 1-18 of U.S. Patent No. 10,130,445;
Although the claims at issue are not identical, they are not patentably distinct from each other because:  The difference between the application claims and the patent claims lies in the fact that the patent claims include more element(s) and are thus much specific.  
The application claims are broad in reciting a generic limitation(s) “the first layer overlaps the second layer”, which is encompassed by the patent claims reciting a species limitation(s) thereof.  
Thus the inventions of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.


Response to Arguments
9.	Applicant’s arguments with respect to the amended claims been considered but are not found persuasive.  
	Applicant argues that Tortorici’s dental encasing component 102/202 and the rigid component 104/204 do not extend continuously across the arch width because Tortorici teaches that “a labial surface is trimmed”.  However, note that “a labial surface” refers to the surface facing the lips, which surface is not the lingual surface adjacent to the palate.  
Tortorici discloses the arch element including: 
a first layer/material: “A thermal material is formed over at least a portion of the model to overlay at least one of the patient's teeth and at least a portion of a palate of the patient to form at least one dental encasing component having a lingual surface and a labial surface” (paragraph 13, emphasis added, equivalent to the arch element’s second layer as claimed.); and 
a second layer/material: “An acrylic material is applied to an entire length of the lingual surface of the at least one dental encasing component and over a portion of the least one dental encasing component overlaying a portion of the palate of the model to form at least one rigid component” (paragraph 13, added emphasis is considered to be equivalent to the arch element’s first acrylic layer overlapping the entire length of the lingual surface of the first thermal material layer).   
	Therefore, it is maintained that the arch element includes a first layer (thermal material) and a second layer (acrylic material) extending continuously across the arch width by the same extent.  Note that the limitation “arch width of the removable shell” is generally broad and allows for broadest reasonable interpretation that Tortorici’s portion 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772